COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ERNESTO LAFRIENZA,                            '
                                                              No. 08-13-00121-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                                34th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                            State.
                                               '              (TC# 20120D03040)



                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until February 25, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before February 25, 2014.

       IT IS SO ORDERED this 5th day of February, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.